Citation Nr: 0622751	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial (compensable) rating for malaria.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 through 
January 1954.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDING OF FACT

The veteran has a history of malaria, with no current signs 
of disease activity.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish the effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating.  Thus 
any question as to the appropriate effective date to be 
assigned is rendered moot.

The VCAA notice letter was sent out to the veteran after the 
March 2004 rating decision on appeal.  By a letter dated July 
2005, the RO provided the veteran with the notice required 
under the VCAA and the implementing regulation.  The RO 
notified the veteran of its duty to assist him in obtaining 
pertinent evidence and medical records to support the 
veteran's claim, as well as requested that the veteran submit 
any supporting medical records from private treatment.  
Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement.  The RO also 
requested that the veteran identify any relevant evidence or 
information that would support his claim.  The veteran was 
also in essence, told to submit any evidence in his 
possession.  

In reply to the July 2005 letter, the veteran's 
representative notified the RO that the veteran did not have 
any additional evidence to submit, and requested that his 
claim be forwarded to the Board.  The Board further notes 
that the veteran's service medical records and a VA 
examination report are also of record.  Therefore, as there 
is no additional evidence for consideration, and because all 
pertinent evidence was already of record prior to the March 
2004 rating decision, there is no indication in the record, 
or reason to believe, that the ultimate decision of the 
originating agency would have been different had a complete 
VCAA notice been provided at an earlier time.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA.

Given the above, the Board is satisfied that the originating 
agency properly processed the claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2005).  

The RO granted service connection for malaria by a rating 
decision dated March 2004, and assigned a noncompensable 
rating, effective from August 15, 2003.  The veteran asserts 
that he is entitled to an initial compensable rating for his 
service-connected malaria.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304, a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.

The veteran's service-connected malaria is inactive and 
asymptomatic.  The VA examination, dated November 2003, 
specifically indicated that the veteran has no current signs 
of the disease.  Additionally, the veteran has reported no 
post-service disabilities involving the liver or spleen, and 
the VA examination revealed no findings of any such 
disability.  Finally, the veteran, on his VA Form 9, also 
admits that he does not have any current physical symptoms of 
the disease.  

Since the veteran has not met the criteria for a compensable 
rating at any time since the grant of service connection, the 
Board finds that an initial compensable rating for the 
veteran's service-connected malaria is not warranted.  See 
Fenderson v. West, 12 Vet. App.  119, 126 (1999).  


ORDER

A compensable rating for malaria is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


